DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 3/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments/remarks filed 7/20/2022 have been fully considered but they are not persuasive.  

Regarding Non-Statutory Double Patenting, 
Applicant traverses the double-patenting rejections in view of newly amended limitations of independent claims 1-4, 7, 9, 11-12, and 15-17.
Newly added claims 18-20 are acknowledged.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 9-11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jannard et al. (US 20120044381 A1) (hereinafter Jannard).
Regarding claim 1, Jannard discloses:
A method comprising: 
receiving, by at least one processor from an imaging system, a first plurality of pixel data having a first exposure time; [See Jannard, ¶ 0056-0058 discloses a camera obtaining a first exposure 302 (first plurality of pixel data) for a first integration period (exposure time); See Jannard, ¶ 0027 discloses an imaging device with an optics module, image sensor, and image processing module; See Jannard, Fig. 2 illustrates a pixel array 202 representing an image sensor for capturing images of a scene; See Jannard, ¶ 0040 contextualizes the image capture of a scene.]
receiving, by the at least one processor from the imaging system, a second plurality of pixel data having a second exposure time greater than the first exposure time; [See Jannard, ¶ 0056-0058 discloses a camera obtaining a second exposure 304 (second plurality of pixel data) for a second integration period (exposure time); See Jannard, ¶ 0053 and Figs. 3B-3E illustrate timing diagrams corresponding to first and second exposures.  Particularly, Fig. 3B  illustrates a first integration time being 2.6 ms and a second integration time being 20.8 ms, wherein clearly the first exposure time is less than the second exposure time.]
detecting, by the at least one processor, whether flicker is present in a pixel from the first plurality of pixel data; [See Jannard, ¶ 0005, 0040 discloses motion artifacts arising between short and long exposure tracks – particularly noting that such motion artifacts may comprise flickering; See Jannard, ¶ 0096, 0128 discloses a situation in which a weighted average of a first frame obtained under a first exposure integration period, and a second frame obtained under a second exposure integration period.  Fig. 6A illustrates that weightings are selectable along a curve from 0% to 100% contribution amounts when blending the respective frames.  Note: the degree of bias or weighting is controllable by a user, or automatically adjusts depending on the particular mode of operation.]
selecting, by the at least one processor, a first set of merging weights, in response to the at least one processor detecting flicker in the pixel from the first plurality of pixel data, to generate a selected set of merging weights that weight the second plurality of pixel data more heavily than the first plurality of pixel data; [See Jannard, ¶ 0122-0129 discloses controlling a motion effect present across frames.  It is noted that a blending module receives a set of control parameters dictating a desired motion effect, and that the parameters can be user-selectable.  See Jannard, ¶ 0096, 0128 discloses a situation in which a weighted average of a first frame obtained under a first exposure integration period, and a second frame obtained under a second exposure integration period.  Fig. 6A illustrates that weightings are selectable along a curve from 0% to 100% contribution amounts when blending the respective frames.  Note: the degree of bias or weighting is controllable by a user, or automatically adjusts depending on the particular mode of operation. See Jannard, ¶ 0064 discloses and reference Fig. 3E in which large gaps of visual separation exist between objects in the long exposures as compared to objects in the following short exposure.  In this case “gaps” (flickering, as mentioned per motion artifacts earlier discussed in the reference).  Hence in such a situation, and as discussed in ¶ 0096 of Jannard, blending image content from long exposure and short exposure using weightings of the respective frames functions to curtail (or more generally, control, by user preference) the amount of flicker present.  Hence, in a “long” exposure (a “first plurality of pixel data” corresponding to a “first frame”), flicker is detected, whereas in a “short” exposure (a “second plurality of pixel data” corresponding to a “second frame”), flicker would not be detected.]
selecting, by the at least one processor, a second set of merging weights in response to the at least one processor not detecting flicker in the pixel from the first plurality of pixel data to generate the selected set of merging weights that weight the first plurality of pixel data more heavily than the second plurality of pixel data; and [See Jannard, ¶ 0122-0129 discloses controlling a motion effect present across frames.  It is noted that a blending module receives a set of control parameters dictating a desired motion effect, and that the parameters can be user-selectable.  Jannard, ¶ 0096, 0128 discloses a situation in which a weighted average of a first frame obtained under a first exposure integration period, and a second frame obtained under a second exposure integration period.  Fig. 6A illustrates that weightings are selectable along a curve from 0% to 100% contribution amounts when blending the respective frames.  Note: the degree of bias or weighting is controllable by a user, or automatically adjusts depending on the particular mode of operation. See Jannard, ¶ 0064 discloses and reference Fig. 3E in which large gaps of visual separation exist between objects in the long exposures as compared to objects in the following short exposure.  In this case “gaps” (flickering, as mentioned per motion artifacts earlier discussed in the reference).  See Jannard, Fig. 6A illustrates in step (ii) of the blend procedure that the weighting favors the short integration time frame 610 more than the long integration time frame 608 from areas C-D; See Jannard, ¶ 0042 discloses a situation in which no significant visual separation exists between objects in a first image track and corresponding objects in a subsequently captured second image track; hence, no flickering exists.]
merging, by the at least one processor, the pixel data from the first plurality of pixel data and corresponding pixel data from the second plurality of pixel data, using the selected set of merging weights, to generate a merged image. [See Jannard, ¶ 0045 discloses blending and producing an output track having a desired merged visual effect; See Jannard, Fig. 6A illustrates the selective use of weights in blending (“merging”) the first and second frame exposures to generate a blended image.]

Regarding claim 3, Jannard discloses all the limitations of claim 1.
Jannard discloses:
wherein detecting flicker in the pixel from the first plurality of pixel data comprises detecting flicker by the at least one processor in response to determining that pixels from the first plurality of pixel data are below a low intensity threshold. [See Jannard, ¶ 0087-0089 discloses an SNR level being “low” for lower pixel values and increases as measured pixel values increase; See Jannard, Fig. 6A illustrates a pixel value range as including higher and lower measured pixel value intensities.]

Regarding claim 7, Jannard discloses all the limitations of claim 1.
Jannard discloses:
wherein merging the pixel data using the first set of merging weights comprises setting a weight of the first plurality of pixel data to zero. [See Jannard, ¶ 0096 discloses performing a blending of short and long exposures.  Particularly, that the blending may be biased (weighted) in favor of one of the tracks.  The blending bias may be controllable by a user; See Jannard, Fig. 6A illustrates a blending process in which a weighting of a long exposure track is set to 0% between timing points C and D.]

Regarding claim 9, this claim recites analogous limitations to claim 1 in the form of a “system” rather than a “method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 9 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Jannard discloses:
An advanced driver assistance system (ADAS), comprising:
at least one processor; [See Jannard, ¶ 0138 discloses a computer processor.]
an imaging system and a non-transitory computer readable storage medium storing a program for execution by the at least one processor, the program including instructions to: [See Jannard, ¶ 0019, 0138 discloses a camera system and computer-readable storage media known in the art (memory + processor combinations well-known and conventional in the art).]

Regarding claim 10, Jannard in view of Waxman discloses all the limitations of claim 9.
Jannard discloses:
wherein the imaging system further comprises an image sensor. [See Jannard, ¶ 0029 discloses an optics module focuses an image on an image sensor, which includes an array of charge-coupled devices (CCD) or complementary metal-oxide semiconductors (CMOS).]

Regarding claim 11, this claim recites analogous limitations to claim 3, and is therefore rejected on the same premise.  

Regarding claim 13, Jannard in view of Waxman discloses all the limitations of claim 10.
Jannard discloses:
wherein the image sensor comprises a complementary metal oxide semiconductor (CMOS) wide dynamic range (WDR) image sensor. [See Jannard, ¶ 0029 discloses an optics module focuses an image on an image sensor, which includes an array of charge-coupled devices (CCD) or complementary metal-oxide semiconductors (CMOS).]

Regarding claim 16, this claim recites analogous limitations to claim 1 in the form of a “non-transitory computer readable storage medium” rather than a “method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 16 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Jannard discloses:
A non-transitory computer readable storage medium storing a program for execution by at least one processor, the program including instructions to: [See Jannard, ¶ 0019, 0138 discloses a camera system and computer-readable storage media known in the art (memory + processor combinations well-known and conventional in the art).]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jannard in view of Shirai (US 20120187275 A1) (hereinafter Shiari).
Regarding claim 2, Jannard discloses all the limitations of claim 1.
Jannard does not disclose:
further comprising setting the second exposure time to be greater than an inverse of a frequency of a light-emitting diode (LED) of a plurality of LEDs, and wherein LEDs of the plurality of LEDs have different frequencies.
However, Shirai discloses:
further comprising setting the second exposure time to be greater than an inverse of a frequency of a light-emitting diode (LED) of a plurality of LEDs, and wherein LEDs of the plurality of LEDs have different frequencies. [See Shirai, ¶ 0069 discloses adjusting the exposure time of a camera according to the lighting frequency of a PWM-controlled LED.  It is discussed that the exposure time may be adjusted flexibly according to the power source frequency of the LED – and particularly, that the exposure time of the camera can be set as an integral multiple of the time of one period of the lighting frequency.  Examples are provided in which the exposure time of the camera is twice as long as the time of one period, hwoever it is conceivable that this time could be three times as long, etc., which is inherently “greater than an inverse of a frequency of a LED.”  Also noted is the fact that the inverse of a PWM frequency is simply the PWM period of the LED, which is how the timing is primary expressed throughout Shirai’s disclosure.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Jannard to add the teachings of Shirai in order to eliminate flickering effects due to lighting and image capture frequency mismatch.

Regarding claim 15, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 2.

Regarding claim 17, Jannard discloses all the limitations of claim 1.
Shirai discloses:
wherein detecting flicker in the pixel from the first plurality of pixel data corresponds to detecting that a light-emitting diode causing the flicker is in an off state or a partially off state. [See Shirai, ¶ 0015 discloses detecting a lighting frequency of an illumination device when the illumination device is turned off.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 2.

Claim(s) 4-6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jannard in view of Waxman et al. (US 5909244 A) (hereinafter Waxman)
Regarding claim 4, Jannard discloses all the limitations of claim 3.
Jannard does not appear to explicitly disclose:
further comprising: 
determining the low intensity threshold based on a full well capacity of an image sensor divided by an intensity ratio.
However, Waxman discloses:
further comprising: 
determining the low intensity threshold based on a full well capacity of an image sensor divided by an intensity ratio. [See Waxman, col. 46 lines 22-34 discloses that a maximum image signal level for any detected scene is set by the full-well capacity of a CCD imager, and the minimum distinguishable image signal level is set by the CCD imager readout noise.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with flicker mitigation technologies and would have understood, as evidenced by Waxman, that in order to provide a very large intra-scene dynamic range, using multiple LEDs for illumination would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include the plurality of LEDs as taught by Waxman in the system of Jannard in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

	
Regarding claim 5, Jannard discloses all the limitations of claim 4.
Jannard discloses:
wherein the image sensor comprises a complementary metal oxide semiconductor (CMOS) WDR sensor. [See Jannard, ¶ 0029 discloses the use of a CMOS image sensor.]

Regarding claim 6, Jannard discloses all the limitations of claim 4.
Waxman discloses:
wherein the image sensor is mounted on an automobile. [See Waxman, Fig. 2E, 2G illustrates the sensor mounted on a vehicle.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 4.

Regarding claim 12, this claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.  The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 4.

Regarding claim 14, Jannard in view of Waxman discloses all the limitations of claim 10.
Waxman discloses:
wherein the image system further comprises: a video recognition processor; and a transceiver. [See Waxman, Fig. 1 illustrates digital image processor 28, and communication link (34) as a transceiver system.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jannard in view of Segall (US 20120050474 A1) (hereinafter Segall).
Regarding claim 8, Jannard discloses all the limitations of claim 1.
Jannard does not appear to explicitly disclose:
further comprising performing tone mapping on the merged image, to generate a tone mapped image.
However, Segall discloses:
further comprising performing tone mapping on the merged image, to generate a tone mapped image. [See Segall, ¶ 0139-0140 discloses performing a tone-mapping procedure so that out-of-range areas are compressed more than in-range areas.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Jannard to add the teachings of Segall in order to compress out-of-range areas more than in-range areas.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486